        Case 1:20-cv-22951-BB Document 3 Entered on FLSD Docket 07/17/2020 Page 1 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the

                                                    __________ District of __________

            THE SLIDING DOOR COMPANY,                                )
                a California corporation                             )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.
                                                                     )
               LEON BELL, individually and
                                                                     )                           20-CV-22951-BB
           THE GLASS DOOR COMPANY, INC
          d/b/a DOORS22 a Florida Corporation
                                                                     )
                  and DAVID LUSTIG                                   )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           Leon Bell
                                           17001 Collins Ave, Apt 3007
                                           Sunny Isle Beach, FL 33160




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           John F. Bradley
                                           BRADLEY LEGAL GROUP, P.A.
                                           1217 E. Broward Boulevard
                                           Fort Lauderdale, FL 33301


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Jul 17, 2020
Date:                                                                                                           s/ Alisha Beasley-Martin
                                                                                          Signature of Clerk or Deputy Clerk
        Case 1:20-cv-22951-BB Document 3 Entered on FLSD Docket 07/17/2020 Page 2 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the

                                                    __________ District of __________

            THE SLIDING DOOR COMPANY,                                )
                a California corporation                             )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.
                                                                     )
               LEON BELL, individually and
                                                                     )                           20-CV-22951-BB
           THE GLASS DOOR COMPANY, INC
          d/b/a DOORS22 a Florida Corporation
                                                                     )
                  and DAVID LUSTIG                                   )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           David Lustig
                                           6851 SW 21st Court, Suite 11
                                           DAVIE, FL 33317




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           John F. Bradley
                                           BRADLEY LEGAL GROUP, P.A.
                                           1217 E. Broward Boulevard
                                           Fort Lauderdale, FL 33301


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Jul 17, 2020
Date:                                                                                                           s/ Alisha Beasley-Martin
                                                                                          Signature of Clerk or Deputy Clerk
        Case 1:20-cv-22951-BB Document 3 Entered on FLSD Docket 07/17/2020 Page 3 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the

                                                    __________ District of __________

            THE SLIDING DOOR COMPANY,                                 )
                a California corporation                              )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No.
                                                                      )
               LEON BELL, individually and
                                                                      )                          20-CV-22951-BB
           THE GLASS DOOR COMPANY, INC
          d/b/a DOORS22 a Florida Corporation
                                                                      )
                  and DAVID LUSTIG                                    )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           The Glass Door Company, Inc.
                                           c/o Leon Bell, President and Resident Agent
                                           6851 SW 21st Court, Suite 11
                                           DAVIE, FL 33317


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           John F. Bradley
                                           BRADLEY LEGAL GROUP, P.A.
                                           1217 E. Broward Boulevard
                                           Fort Lauderdale, FL 33301


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Jul 17, 2020
Date:                                                                                                           s/ Alisha Beasley-Martin
                                                                                          Signature of Clerk or Deputy Clerk
